                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                              :
MARIBEL ROSARIO, et al.,                      :
                     Plaintiffs,              :
                                              :
                      v.                      :                  No. 5:15-cv-06478
                                              :
FIRST STUDENT MANAGEMENT LLC,                 :
and                                           :
FIRST STUDENT INC.,                           :
                    Defendants.               :
                                              :

                                           ORDER

       AND NOW, this 10th day of May, 2019, having reviewed the terms of the settlement
agreement in this matter, ECF No. 48-1; upon consideration of the Amended Joint Proposed
Findings of Fact and Conclusions of Law, ECF No. 54-1; and for the reasons set forth in the
Court’s Opinion issued today, which made findings of facts and conclusions of law, the Court
finds that the terms of the settlement agreement are a fair and reasonable resolution of a bona
fide dispute under the Fair Labor Standards Act. Based on this, IT IS ORDERED THAT, this
case is DISMISSED WITH PREJUDICE.


                                              BY THE COURT:




                                              /s/ Joseph F. Leeson, Jr.
                                              JOSEPH F. LEESON, JR.
                                              United States District Judge




                                                1
                                             050919
